Appellant’s accosting the plain-clothes officer with the query,
“Who are you looking for?” and “What do you want—stuff?” and a direction where to go to procure it, followed by further inquiry if the officer had seen the person indicated, which led to the sale of heroin by Spell-man, warranted the Court of Special Sessions in finding appellant guilty. His offense was consummated by directhig purchasers to those having and vending the drug (Penal Law, § 2; People v. Peckens, 153 N. Y. 576), and the proof of such participation was not overcome by appellant’s denials of knowledge or complicity in this prohibited traffic. The judgment of conviction of the Court of Special Sessions is, therefore, affirmed. Jenks, P. J., Carr, Mills, Rich and Putnam, JJ., concurred.